Case 3:18-cv-01298-TWR-AGS Document 116 Filed 02/02/21 PageID.3245 Page 1 of 4




  1 THE LAW OFFICES OF ANDREW J. BROWN
      ANDREW J. BROWN, #160562
  2 BRIAN J. ELLSWORTH, # 326756
      501 West Broadway, Suite 1490
  3 San Diego, CA 92101
      Telephone: (619) 501- 6550
  4 andrewb@thebrownlawfirm.com
      brian@bjellsworth.com
  5

  6 Attorneys for Plaintiffs Individually

  7 and on Behalf All Others Similarly Situated

  8
                            UNITED STATES DISTRICT COURT
  9
                         SOUTHERN DISTRICT OF CALIFORNIA
 10

 11

 12
      YOUSSIF KAMAL, GILLIAN                 )    Case No. 18cv1298 TWR AGS
 13 NEELY, RICHARD LICHTEN,                  )
      SUSAN COX, NICK TOVAR,                 )    Assigned to the Hon. Todd Robinson and
 14   MICHELE KINMAN, ASHLEY                 )    the Hon. Andrew Schopler
      PETEFISH and TERI BROWN, on their )
 15   own behalf and on behalf of all others )    PLAINTIFFS’ NOTICE OF
      similarly situated,                    )    MOTION AND MOTION FOR
 16                                          )    VOLUNTARY DISMISSAL
                              Plaintiffs,    )    WITHOUT PREJUDICE
 17                                          )
            vs.                              )
 18                                          )    Date: March 24, 2021
      EDEN CREAMERY, LLC, dba HALO )
 19   TOP CREAMERY, and JUSTIN T.            )    Time: 3:00 PM (PST)
      WOOLVERTON,                            )    Dept: 3A
 20                                          )
                              Defendants. )
 21                                          )    Orig. Complaint Filed: June 15, 2018
                                                  Trial Date: None Set
 22

 23

 24

 25

 26

 27

 28                                          -1-
              PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR VOLUNTARY DISMISSAL
                                      WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116 Filed 02/02/21 PageID.3246 Page 2 of 4




  1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE THAT on March 24, 2021 at 3:00 PM or as soon
  3   thereafter as this motion may be heard, in the Courtroom of the Honorable Todd
  4   Robinson, United States District Judge, located at the Edward J. Schwartz Building,
  5   United States District Court Southern District of California, 221 West Broadway, San
  6   Diego, CA 92101 in Department 3A, Plaintiffs Youssif Kamal, Gillian Neely, Richard
  7   Lichten, Susan Cox, Nick Tovar, Michelle Kinman, Ashley Petefish and Teri Brown
  8   (collectively “Plaintiffs”) will, and hereby do, move the court for an order granting
  9   Plaintiffs’ Motion For Voluntary Dismissal Without Prejudice pursuant to Fed. R.
 10   Civ. Proc. 41(a)(2).
 11         This Motion is based on this Notice of Motion and the accompanying
 12   Memorandum of Point and Authorities, the Declaration of Andrew J. Brown and
 13   Exhibits thereto, the pleadings on file in this action, and upon such other matters as
 14   may be properly presented to the court at the time of hearing.
 15

 16 / / /

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                             -2-
              PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR VOLUNTARY DISMISSAL
                                      WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116 Filed 02/02/21 PageID.3247 Page 3 of 4




  1                      LOCAL RULE 26.1(b) CERTIFICATION
  2        In compliance with Local Rule 26.1(b), the parties met and conferred in good
  3 faith on February 1, 2021 on the issues described herein. Brown Decl., ¶3. Despite

  4 these efforts, the parties were unable to reach agreement.

  5

  6                                        Respectfully Submitted,
  7

  8   DATED: February 2, 2021               LAW OFFICES OF ANDREW J.
                                            BROWN
  9
                                             s/ Andrew J. Brown
 10                                         ANDREW J. BROWN
 11                                         BRIAN J. ELLSWORTH
                                            501 West Broadway, Suite 1490
 12                                         San Diego, CA 92101
                                            Tel: (619) 501-6650
 13                                         andrewb@thebrownlawfirm.com
                                            brian@bjellsworth.com
 14
                                            Attorneys for Plaintiffs Individually
 15                                         and on Behalf of All Others Similarly
                                            Situated
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                           -3-
             PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR VOLUNTARY DISMISSAL
                                     WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116 Filed 02/02/21 PageID.3248 Page 4 of 4




  1                             CERTIFICATE OF SERVICE
  2

  3         I hereby certify that on this 2nd day of February 2021, I caused to be
  4 electronically filed a true and correct copy of the following documents with the Clerk

  5 of the Court using CM/ECF:

  6

  7         1.  PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR
            VOLUNTARY DISMISSAL WITHOUT PREJUDICE;
  8

  9         2.   PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITES
            IN SUPPORT THEREOF; and,
 10

 11         3.  DECLARATION OF ANDREW J. BROWN IN SUPPORT
            THEREOF.
 12

 13
            I declare under penalty of perjury under the laws of the United States that the
 14
      foregoing is true and correct. Executed on this 2nd day of February 2021 at San
 15
      Diego, California.
 16

 17

 18                                         /s/ Andrew J. Brown
                                            Andrew J. Brown
 19                                         Attorney for Plaintiffs
 20

 21

 22

 23

 24

 25

 26

 27

 28                                            -4-
              PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR VOLUNTARY DISMISSAL
                                      WITHOUT PREJUDICE
